Citation Nr: 0519959	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-08 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.   Entitlement to a total rating based on individual 
unemployability due to the veteran's service-connected 
disability (TDIU).

3.  Entitlement to an effective date earlier than July 24, 
1995, for the grant of a permanent and total rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION


The veteran had active duty from March 1970 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  

In February 1996, the Board denied a permanent and total 
disability rating for pension purposes.  However, while the 
case was before the Board, in a September 1995 rating action, 
the RO granted pension benefits effective in July 1995.  The 
veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  While the case 
was pending at the Court, the veteran's representative and VA 
filed a joint motion (the Motion) requesting that the Court 
vacate the Board's decision and remand to redefine the issue 
on appeal.  The Court acknowledged the RO's September 1995 
grant of pension benefits and granted the Motion and vacated 
the Board's February 1996 decision in a June 1997 order.  The 
Court redefined the issue as entitlement to an earlier 
effective date than July 24, 1995, for the grant of a 
permanent and total rating for pension purposes.  In March 
1998, the Board remanded the case for compliance with 
directives that were specified.  

During this time period the veteran perfected appeals 
concerning service connection for PTSD as well as entitlement 
to TDIU.  

The veteran's son also perfected an appeal regarding 
entitlement to special apportionment of the veteran's VA 
benefits.  This is addressed in a separate decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that a Veterans Claims Assistance Act of 2000 
(VCAA) notice must be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board does not find any 
correspondence provided to the appellant that meets these 
requirements.  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  Send the veteran a VCAA letter with 
respect to his claims for service 
connection for PTSD, assignment of an 
earlier effective date for the grant of 
pension benefits, and entitlement to 
TDIU.

2.  Thereafter, the RO should re-
adjudicate the issues in appellate 
status.  If the benefits sought on appeal 
remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case, and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




